Exhibit 10.1

CLEAR CHANNEL OUTDOOR HOLDINGS, INC.

2012 AMENDED AND RESTATED STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), made as of this
“grant date, DD” day of “grant date, MM” , “grant date, YYYY” (the “Grant Date”)
by and between Clear Channel Outdoor Holdings, Inc., a Delaware corporation (the
“Company”), and “participant name” (the “Grantee”), evidences the grant by the
Company of an award of restricted stock units (the “Award”) to the Grantee on
such date and the Grantee’s acceptance of the Award in accordance with the
provisions of the Clear Channel Outdoor Holdings, Inc. 2012 Amended and Restated
Stock Incentive Plan, as it may be amended from time to time (the “Plan”). All
capitalized terms not defined herein shall have the meaning ascribed to them as
set forth in the Plan. The Company and the Grantee agree as follows:

1. Grant of Award. Subject to the terms and conditions set forth herein and in
the Plan, the Company hereby grants to the Grantee the Award, giving the Grantee
the conditional right to receive “Shares granted” shares of Class A Common Stock
of the Company (the “Shares”).

2. Vesting. Except as otherwise provided in this Agreement, the Award will vest
with respect to 100% of the Shares on the [            ] anniversary of the
Grant Date (the “Vesting Date”); provided, that, the Grantee is still employed
by or providing services to the Company on the Vesting Date.

3. Payment of Award. The Company shall, as soon as practicable upon the vesting
of the Award (but in no event later than the date that is 2 1/2 months after the
Award becomes vested), issue (if necessary) and transfer to the Grantee the
Shares with respect to such vested Award, and shall deliver to the Grantee or
have deposited in the Grantee’s brokerage account with the Company’s transfer
agent or designated third-party administrator such Shares, at the Grantee’s
election either electronically or represented by a certificate or certificates
therefor, registered in the Grantee’s name. No Shares will be issued pursuant to
this Award unless and until all legal requirements applicable to the issuance or
transfer of such Shares have been complied with to the satisfaction of the
Company.

4. Termination of Employment.

(a) If the Grantee’s employment or service is terminated due to death and such
death occurs before this Award is vested in full, this Award shall automatically
vest in full.

(b) If the Grantee’s employment or service is terminated due to Disability (as
defined herein) or Retirement (as defined herein) and such Disability or
Retirement, as the case may be, occurs prior to the date this Award is vested in
full, for purposes of this Agreement only, the Grantee shall be treated, as if
his employment or service continued with the Company until the date this Award
would have vested in full under Section 2



--------------------------------------------------------------------------------

(the “Extension Period”) and the Award will vest in accordance with the schedule
set forth in Section 2; provided, that, if the Grantee dies during the Extension
Period and the Restricted Stock has not otherwise been forfeited in accordance
with this Agreement, this Award shall automatically vest in full on the date of
death; provided further, that notwithstanding any other provision of this
Agreement or the Plan to the contrary, including, without limitation, Section 3,
to the extent that this Award becomes vested in accordance with this
Section 4(b), payment of the Award shall in no event be later than the date that
is 2 1/2 months after the date the Award becomes vested under this Section 4(b)
in accordance with the schedule set forth in Section 2 (with each payment deemed
a separate installment for purposes of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), to the extent such section of the Code is
applicable).

For purposes of this Agreement, “Disability” shall mean (i) if the Grantee’s
employment or service with the Company is subject to the terms of an employment
or other service agreement between such Grantee and the Company, which agreement
includes a definition of “Disability”, the term “Disability” shall have the
meaning set forth in such agreement; and (ii) in all other cases, the term
“Disability” shall mean a physical or mental infirmity which impairs the
Grantee’s ability to perform substantially his or her duties for a period of one
hundred eighty (180) consecutive days.

For purposes of this Agreement, “Retirement” shall mean the Grantee’s
resignation from the Company on or after the date on which the sum of his/her
(i) full years of age (measured as of his/her last birthday preceding the date
of termination of employment or service) and (ii) full years of service with the
Company (or any parent or subsidiary) measured from his date of hire (or
re-hire, if later), is equal at least seventy (70); provided, that, the Grantee
must have attained at least the age of sixty (60) and completed at least five
(5) full years of service with the Company (or any parent or subsidiary) prior
to the date of his/her resignation. Any disputes relating to whether the Grantee
is eligible for Retirement under this Agreement, including, without limitation,
years’ of service, shall be settled by the Committee in its sole discretion.

(c) If the termination of the Grantee’s employment or service is for any other
reason, then the Award, to the extent unvested at such time, shall be
immediately forfeited without consideration and the Grantee shall have no
further rights to the Award hereunder. The Grantee’s status as an employee or
other service-provider shall not be considered terminated in the case of a leave
of absence agreed to in writing by the Company (including, but not limited to,
military and sick leave); provided, that, such leave is for a period of not more
than three months or re-employment or re-engagement upon expiration of such
leave is guaranteed by contract or statute.

(d) Notwithstanding any other provision of this Agreement or the Plan to the
contrary:

(i) If it is determined by the Committee that the Grantee engaged (or is
engaging in) any activity that is harmful to the business or reputation of the
Company (or any parent or subsidiary), including, without limitation, any
“Competitive Activity” (as defined below) or conduct prejudicial to or in
conflict

 

2



--------------------------------------------------------------------------------

with the Company (or any parent or subsidiary) or any material breach of a
contractual obligation to the Company (or any parent or subsidiary)
(collectively, “Prohibited Acts”), then, upon such determination by the
Committee, the Award to the extent unvested at such time shall be forfeited
without consideration.

(ii) If it is determined by the Committee that the Grantee engaged in (or is
engaging in) any Prohibited Act where such Prohibited Act occurred or is
occurring within the one (1) year period immediately following the vesting of
the Award, the Grantee agrees that he/she will repay to the Company any gain
realized on the vesting of the Award (such gain to be valued as of the Vesting
Date based on the Fair Market Value (as defined in Section 5.2 of the Plan) of
the Shares vesting on the Vesting Date). Such repayment obligation will be
effective as of the date specified by the Committee. Any repayment obligation
must be satisfied in cash or, if permitted in the sole discretion of the
Committee, in shares of Common Stock having a Fair Market Value equal to the
gain realized upon vesting of such portion of the Award. The Company is
specifically authorized to off-set and deduct from any other payments, if any,
including, without limitation, wages, salary or bonus, that it may own the
Grantee to secure the repayment obligations herein contained.

The determination of whether the Grantee has engaged in a Prohibited Act shall
be determined by the Committee in good faith and in its sole discretion.

For purposes of this Agreement, the term “Competitive Activity” shall mean the
Grantee, without the prior written permission of the Committee, anywhere in the
world where the Company (or any parent or subsidiary) engages in business,
directly or indirectly, (i) entering into the employ of or rendering any
services to any person, entity or organization engaged in a business which is
directly or indirectly related to the businesses of the Company or any parent or
subsidiary (“Competitive Business”) or (ii) becoming associated with or
interested in any Competitive Business as an individual, partner, shareholder,
creditor, director, officer, principal, agent, employee, trustee, consultant,
advisor or in any other relationship or capacity other than ownership of passive
investments not exceeding 1% of the vote or value of such Competitive Business.

(e) The term “Company” as used in this Agreement with reference to the
employment or service of the Grantee shall include the Company and its parent
and subsidiaries, as appropriate.

5. Change in Control. In the event that within twelve (12) months following the
occurrence of a Change in Control (as defined herein) of the Company, the
Grantee’s employment or service relationship with the Company is terminated by
the Company without Cause (as defined herein) and other than due to the
Grantee’s death or Disability, then the Award, to the extent unvested at such
time, shall immediately vest. For the purposes hereof, the term “Change in
Control” of the Company shall mean a transaction or series of transactions that
constitutes an “Exchange Transaction” within the meaning of the Plan (or such
other event involving a change in ownership or control of the business or assets
of the Company as the Board, acting in its sole discretion, may determine) but
only to the extent such transaction or

 

3



--------------------------------------------------------------------------------

series of transactions constitutes a change in control pursuant to Section 409A
of the Code and the regulations promulgated thereunder. For the avoidance of
doubt, the determination of whether a transaction or series of transactions
constitutes an Exchange Transaction within the meaning of the Plan shall be
determined by the Board, acting in its sole discretion. For purposes hereof,
“Cause” shall have the meaning ascribed to such term in any employment agreement
or other similar agreement between the Grantee and the Company or any of its
subsidiaries, or, if no such agreement exists, or if there are multiple such
agreements and the provisions of such agreements conflict, means (a) the
Grantee’s failure to perform (other than by reason of Disability), or material
negligence in the performance of, his or her duties and responsibilities to the
Company or any of its affiliates; (b) material breach by the Grantee of any
provision of this Agreement or any employment or other written agreement; or
(c) other conduct by the Grantee that is materially harmful to the business,
interests or reputation of the Company or any of its affiliates.

6. Withholding. The Grantee agrees that no later than the Vesting Date, the
Grantee shall pay to the Administrator (or at the option of the Company, to the
Company) such amount as the Company deems necessary to satisfy its obligation to
withhold federal, state or local income or other taxes incurred with respect to
the Award. The Grantee may elect to pay to the Administrator (or at the option
of the Company, to the Company) an amount equal to the amount of the taxes which
the Company shall be required to withhold by delivering to the Administrator (or
at the option of the Company, to the Company), cash, a check or at the sole
discretion of the Company, shares of Common Stock having a Fair Market Value
equal to the amount of the withholding tax obligation as determined by the
Company.

7. Section 409A.

(a) It is the intent of the Company that the payments and benefits under this
Agreement shall comply with, or be exempt from, Section 409A of the Code and
applicable regulations and guidance thereunder (collectively, “Section 409A”)
and accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance with, or be exempt from, Section 409A. In no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Grantee by Section 409A or for any damages
for failing to comply with Section 409A.

(b) For purposes of Section 409A and to the extent Section 409A is applicable to
any payment hereunder, Grantee’s right to receive any installment payment
pursuant to this Agreement shall be treated as a right to receive a series of
separate and distinct payments.

(c) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within 2 1/2 months
following the date specified in Section 2”), the actual date of payment within
the specified period shall be within the Company’s sole discretion.

(d) If Grantee is deemed on the date of termination to be a “specified employee”
within the meaning of Section 409A(a)(2)(B) of the Code, any amounts to which
Grantee is entitled under this Agreement that constitute “non-qualified deferred

 

4



--------------------------------------------------------------------------------

compensation” payable on “separation from service” under Section 409A and would
otherwise be payable prior to the earlier of (i) the 6-month anniversary of the
Employee’s date of termination and (ii) the date of the Employee’s death (the
“Delay Period”) shall instead be paid in a lump sum immediately upon (and not
before) the expiration of the Delay Period to the extent required under
Section 409A.

8. Rights as a Stockholder. No Shares shall be issued under this Award until
payment of the applicable tax withholding obligations have been satisfied or
provided for to the satisfaction of the Company, and the Grantee shall have no
rights as a stockholder with respect to any Shares covered by this Award until
such shares are duly and validly issued by the Company to or on behalf of the
Grantee.

9. Non-Transferability. This Award is not assignable or transferable except upon
the Grantee’s death to a beneficiary designated by the Grantee in a manner
prescribed or approved for this purpose by the Committee or, if no designated
beneficiary shall survive the Grantee, pursuant to the Grantee’s will or by the
laws of descent and distribution.

10. Limitation of Rights. Nothing contained in this Agreement shall confer upon
the Grantee any right with respect to the continuation of his employment or
service with the Company, or interfere in any way with the right of the Company
at any time to terminate such employment or other service or to increase or
decrease, or otherwise adjust, the compensation and/or other terms and
conditions of the Grantee’s employment or other service.

11. Securities Representations. The Grantee agrees, by acceptance of this Award,
that, upon issuance of any Shares hereunder, that, unless such Shares are then
registered under applicable federal and state securities laws, (i) acquisition
of such Shares will be for investment and not with a view to the distribution
thereof, and (ii) the Company may require an investment letter from the Grantee
in such form as may be recommended by Company counsel. The Company shall in no
event be obliged to register any securities pursuant to the Securities Act of
1933 (as now in effect or as hereafter amended) or to take any other affirmative
action in order to the issuance or transfer of Shares pursuant to this Award to
comply with any law or regulation of any governmental authority.

12. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to it in care of its Secretary at its executive offices at Clear
Channel Outdoor Holdings, Inc., 200 East Basse Road, San Antonio, Texas
78209-8328, and any notice to the Grantee shall be addressed to the Grantee at
the current address shown on the payroll records of the Company. Any notice
shall be deemed to be duly given if and when properly addressed and posted by
registered or certified mail, postage prepaid.

13. Incorporation of Plan by Reference. This Award is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
this Award shall in all respects be interpreted in accordance with the Plan. The
Committee shall interpret and construe the Plan and this Agreement and its
interpretations and determinations shall be conclusive and binding on the
parties hereto and any other person claiming an interest hereunder, with respect
to any issue arising hereunder or thereunder. In the event of a conflict or
inconsistency between the

 

5



--------------------------------------------------------------------------------

terms and provisions of the Plan and the provisions of this Agreement, the Plan
shall govern and control.

14. Governing Law. This Agreement and the rights of all persons claiming under
this Agreement shall be governed by the laws of the State of Delaware, without
giving effect to conflicts of laws principles thereof.

15. Miscellaneous. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified other than by
written instrument executed by the parties. The issuance of the Awards or
unrestricted Shares pursuant to this Agreement shall be subject to, and shall
comply with, any applicable requirements of any foreign and U.S. federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto. The Company shall not be obligated to issue any
Shares pursuant to this Agreement if any such issuance would violate any such
requirements. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same instrument.

16. Consent. By signing this Agreement, the Grantee acknowledges and agrees
that:

(a) The Company and the Company’s affiliates are permitted to hold and process
personal (and sensitive) information and data about the Grantee as part of its
personnel and other business records and may use such information in the course
of such entity’s business.

(b) In the event that disclosure is required for the proper conduct of the
business (as determined by the Company and the Company’s affiliates), the
Company and the Company’s affiliates may disclose the information referenced in
Section 16(a) to third parties, including when such entities are situated
outside the European Economic Area.

(c) This Section 16 applies to information held, used or disclosed in any
medium.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Award to be executed under its
corporate seal by its duly authorized officer. This Award shall take effect as a
sealed instrument.

 

    CLEAR CHANNEL OUTDOOR HOLDINGS, INC.     By:         Name:         Title:  
 

 

   

Dated: “acceptance date”

Acknowledged and Agreed

“Electronic Signature”

Name: “Participant Name”

Address of Principal Residence:

           

 

Signature Page to Restricted Stock Unit Award Agreement